DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because reference number 27 is pointing at the incorrect location in figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 6, it is unclear as to what “rear surface is actually referred to since there are “rear surface of the housing” and “rear surface of the rear seal portion” (Note: for purpose of examination, Examiner interprets as “rear surface of the housing”).
	Claim 1, line 7, it is unclear as to what “tip side” is actually referred to (Note: for purpose of examination, Examiner interprets as “tip side of the lock piece”).
	Claim 1, line 10, it is unclear as to what “outer peripheral side” is actually referred to (Note: for purpose of examination, Examiner interprets as “outer peripheral side of the rear seal portion”).
	Claim 3, line 1, it is unclear as to what “outer peripheral surface” is actually referred to (Note: for purpose of examination, Examiner interprets as “outer peripheral surface of the housing”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reider et al. (US 5,252,092).
In regard to claim 1, Reider et al. discloses a connector 10, comprising:
a housing 12;
a rear seal portion 18 to be arranged to face a rear surface 34 of the housing 12; and
a rear wall portion 20 to be arranged to face a rear surface of the rear seal portion 18,
wherein:
the housing 12 includes a lock piece 38 projecting rearward from the rear surface and the lock piece 38 includes a lock portion (see illustrated drawing below) on a tip side,
the rear seal portion 18 includes a lock-side seal hole 68 (col. 6, lines 16-21) to be held in close contact with a base end side of the lock piece 38 and a sealing surface 65 to be held in close contact with a mating housing as a connection partner of the housing 12 on an outer peripheral side,
the rear wall portion 20 includes a through hole 74, the tip side of the lock piece 38 being arranged in the through hole 74, and a lock receiving portion (see illustrated drawing below) to be locked by the lock portion on an inner surface of the through hole 74, and
out of an outer part near the sealing surface 65 and an inner part distant from the sealing surface on the inner surface of the through hole 74, the lock receiving portion (see illustrated drawing below) is provided on the outer part.
However, Reider et al. does not disclose the lock receiving portion (see illustrated drawing below) is provided on the inner part.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Reider et al. by having 

In regard to claim 2, Reider et al. discloses the lock portion (see illustrated drawing below) is plate-like and includes a projection shape, and the lock receiving portion (see illustrated drawing below) has a lock hole 68 to be fit into the projection shape.
However, Reider et al. does not disclose the lock portion (see illustrated drawing below) is plate-like and includes a lock hole, and the lock receiving portion (see illustrated drawing below) has a projection shape to be fit into the lock hole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the lock hole on the lock portion and the projection shape on the lock receiving portion since applicants have presented no explanation that these particular configurations of the engagement means are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing engaging surfaces between two members and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
[AltContent: textbox (lock portion)][AltContent: arrow][AltContent: textbox (lock receiving portion)][AltContent: textbox (outer part)][AltContent: connector][AltContent: textbox (inner part)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    874
    517
    media_image1.png
    Greyscale


[AltContent: textbox (step)][AltContent: connector][AltContent: textbox (tip)][AltContent: connector][AltContent: textbox (covering portion)][AltContent: connector]
    PNG
    media_image2.png
    581
    462
    media_image2.png
    Greyscale

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on (571)272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdt
9/14/2021

/THO D TA/Primary Examiner, Art Unit 2831